DETAILED ACTION
Status of Claims
In the response filed May 14, 2022, Applicant amended claims 1-6.  Applicant added claims 7-20.  Claims 1-20 are pending in the current application. 

Response to Arguments
The claims were objected to for being generally narrative, failing to conform with current U.S. practice.  Examiner thanks Applicant for amending the claims.  The objection has been obviated. 
Applicant’s arguments with respect to the rejection under 35 U.S.C. 102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asakawa et al. (JP 2018156139 A).

Regarding claims 1, 5, and 6, Asakawa discloses a display device comprising: 
a display unit (Paragraph [0023]); 
a storage unit that stores display-related information and air temperature information (Paragraph [0023]); and
a display processing unit configured to:
determine first display information to be displayed on the display unit on a first day, based on the display-related information and a difference in air temperature between the first day and a day before the first day (Paragraphs [0042]: Next, the weather conditions will be described in detail. It is desirable that the information processing system 1 of the present embodiment be able to propose advertisement sales in an environment where advertisement effect is high. Therefore, the weather condition on the day when the advertisement effect is high is defined in the determination data and [0043]: weather condition may be determined by the temperature of the day or may be determined by the temperature difference from the previous day ), and 
cause the display unit to display the first display information on the first day (Paragraph [0033]: The effect condition data D 12 defines an effect condition, which is one of conditions for proposing advertisement delivery of the corresponding product category, for each product brand), wherein: 
the display-related information includes the first display information and an air temperature condition associated with the first display information (Paragraph [0032]: The weather condition data D 11 defines a weather condition which is one of the conditions relating to the environment proposing the advertisement launch of the corresponding merchandise category), 
the air temperature condition is a condition related to the difference in air temperature (Paragraph [0043]: weather condition may be determined by the temperature of the day or may be determined by the temperature difference from the previous day ), and 
the air temperature information includes a date and time and an air temperature on the date and time (Paragraph [0032]: the date on which this weather condition is satisfied is designated as the date of the advertisement, and the advertisement offering is proposed).
Regarding claim 2, Asakawa discloses further comprising: 
a temperature detection unit configured to detect a first temperature at a first date and time (Paragraphs [0027] and  [0043]); and
an air temperature information acquisition unit configured to:
 convert the first temperature into a first air temperature (Paragraph [0043]), and 
cause the storage unit to store, as the temperature information, the first air temperature and the first date and time in association with each other (Paragraph [0048]).
Regarding claims 3, 11, and 16, Asakawa discloses wherein: 
the display-related information further includes at least one of a time condition and a display condition (Paragraph [0062]), 
the time condition indicates a first time at which the first display information is to be displayed (Paragraph [0062]), 
the display condition indicates a second time until which the first display information is to be displayed (Paragraph [0063]) , and 
the display processing unit is configured to: 
based on the display-related information further including the time condition, cause the display unit to display the first display information at the first time on the first day (Paragraph [0067]), and 
based on the display-related information further including the display condition, cause the display unit to display the first display information until the second time on the first day (Paragraph [0067]).
Regarding claim 4, Asakawa discloses wherein the first display information is an advertisement information on an advertisement (Paragraph [0018]).
Regarding claims 7, 12, and 17, Asakawa discloses wherein: 
the air temperature condition further includes a date and time condition for acquiring the difference in air temperature (Paragraph [0043]), and 
the display processing unit is further configured to calculate the difference in air temperature from the air temperature information, based on a date and time of the first day satisfying the date and time condition (Paragraph [0043]).
Regarding claims 8, 13, and 18, Asakawa discloses wherein the display processing unit is further configured to:
determine whether the difference in air temperature satisfies the air temperature condition (Paragraph [0045]), 
cause the display unit to display the first display information, based on determining that the difference in air temperature satisfies the air temperature condition (Paragraph [0052]), and 
cause the display unit not to display the first display information, based on determining that the difference in air temperature does not satisfy the air temperature condition (Paragraph [0052]).
Regarding claims 9, 14, and 19, Asakawa discloses wherein
the display-related information further includes second display information and a display condition associated with the first display information and the air temperature condition (Paragraph [0043]), 
the display condition indicates a ratio of a first time period for displaying the first display information and a second time period for displaying the second display information (Paragraph [0043]), and 
the display processing unit is further configured to, based on the ratio, cause the display unit to display, on the first day, the first display information and the second display information for the first time period and the second time period, respectively (Paragraph [0043]).
Regarding claims 10, 15, and 20, Asakawa discloses wherein: 
the display-related information further includes second display information associated with the first display information and the air temperature condition (Paragraph [0043]), 
the display-related information does not include a display condition indicating a ratio of a first time period for displaying the first display information and a second time period for displaying the second display information (Paragraph [0043]), and 
the display processing unit is further configured to cause the display unit to display, on the first day, the first display information and the second display information each for a same time period (Paragraph [0043]).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                               	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621